Citation Nr: 1721402	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of shrapnel wounds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned; a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his residuals of shrapnel wounds are etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's claimed residuals of shrapnel wounds have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection for residuals of shrapnel wounds.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

      Factual Background

The Veteran's service treatment records (STRs) are negative for any complaints and/or treatment of left upper extremity disability in service.  The Veteran's military personnel records reflect that his military occupational specialty (MOS) was a Carpenters' Mate, subsequently recharacterized as Damage Controlman.  

The Veteran and his daughter testified at a videoconference hearing in April 2017.  At that time, the Veteran reported, in pertinent part, that the pain and numbness he experiences in his left shoulder and arm is due to an incident during service.  Specifically, the Veteran stated that while stationed in Guam with the Sea Bees Construction Battalion, his unit was attacked while engaged in building a road.  The Veteran reported that mortar shells came in and exploded all around.  The Veteran reported to the Navy Hospital for treatment due to the pain.  At that time, the Hospital Corpsman did not physically examine his body, but rather indicated it was not necessary because if he suffered shrapnel wounds "[he] would have blood on [his shirt]."  The Veteran reported he was provided medication and instructed to return to duty.  The Veteran further reported that he has been experiencing some level of pain ever since service; however, "[he] never thought [anything] of it... [and would just] shake it off . . . just kept working."  He bore the pain because he was at an age where he could.  The Veteran reported that he didn't discover the presence of the shrapnel in his body until he was in his 80s.  In addition, the Veteran's daughter, who is "always with [him]" at his appointments, relayed the VA physicians purported statements that the shrapnel found in the Veteran's body was likely causing the paresthesia, i.e., tingling and numbing sensation.  

The relevant medical evidence of record consists of VA treatment records, as well as report of a VA examination conducted in November 2014.

VA treatment records dated in November 2012 reflects the Veteran underwent at least two imaging studies, i.e., computerized tomography (CT) scans, which revealed a "4 mm radiopaque density . . . immediately adjacent to the anterior aspects of the upper sternum lateral view."  The examiner noted that these findings correspond to the radiopaque foreign bodies in the deep subcutaneous tissues anterior left chest noted at the June 2011 CT scan.

Report of the November 2014 VA examination documents the Veteran's statements that he suffered an injury in Guam due to a mortar shell attack.  It further reflects that the Veteran has a penetrating muscle injury, although he was never diagnosed with a muscle injury.  The examiner specifically notes the Veteran's prior imaging studies which revealed the presence of foreign bodies.  In addition, the examiner noted a March 2008 imaging study revealing a 0.4 cm density in relation to the Veteran's "left hilum which may represent calcification less likely metal."  The examiner noted there is x-ray evidence of retained metallic fragments and/or shrapnel.

Physical examination revealed no scars, and no evidence of impairment of muscle substance or muscle function.  The examiner noted that the Veteran denied any disability or concern related to the incidental findings of possible metal fragments in his body. No disability was diagnosed.  No further opinion or rationale was provided.

	Analysis

As a preliminary matter, the Board notes that the Veteran's MOS indicates he served as a Carpenters' Mate during World War II.  The Veteran has additionally stated that he underwent mortar shell attacks during the course of his duties.  Since the description of the Veteran's injury is consistent with the places and circumstances of his service, VA concedes that the Veteran did incur shrapnel wounds in service, even though it is not shown in his service medical records.  Thus, the issues that must be resolved at this time are whether the Veteran has a current disability and whether it was incurred in service or is otherwise etiologically related to service.  

In this regard, the Board notes that multiple imaging studies definitively confirm radiopaque foreign bodies in the Veteran's deep subcutaneous tissues.  Although at least one VA physician has suggested the radiopaque density may represent calcification rather than metal fragments, no definitive diagnosis for a plausible alternative has been provided.  Rather, the evidence of record persuasively suggests a residual disability of shrapnel wounds.  Specifically, the November 2014 VA examiner indicated x-ray evidence of retained shell fragments and/or shrapnel in the Veteran's muscles.  The Veteran's daughter relayed the VA physicians purported statements that the shrapnel found in the Veteran's body was likely causing the paresthesia, i.e., tingling and numbing sensation.  These relayed statements are corroborated by the objective evidence of record.  Moreover, VA has conceded that the Veteran did incur shrapnel wounds in service.  As such, the Board finds the first element of service connection, the existence of a current disability, is satisfied.  

Concerning the remaining nexus element, the Veteran has, overall, consistently been experiencing some level of pain ever since service.  At his April 2017 hearing, the Veteran further explained that the reason he did not seek medical treatment was because "[he] never thought [anything] of it... [and would just] shake it off . . . just kept working."  He further indicated that he bore the pain because he was at an age where he could.  The Board finds the lay evidence of record to be competent and credible.  The Board also notes that there is no negative nexus opinion of record.  

Since the medical evidence confirms that the Veteran currently has, at the least, radiopaque foreign bodies in the Veteran's deep subcutaneous tissues, and in-service injury due to mortar shell attack is conceded, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's residuals of shrapnel wounds is a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for residuals of shrapnel wounds is warranted.

ORDER

Entitlement to service connection for residuals of shrapnel wounds is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


